DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 3/11/2022 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/11/2022.
Claims 1-11 are under consideration.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 
Claims 1, 8 and 9 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 9-11 of prior U.S. Patent No. 10,415,044. This is a statutory double patenting rejection.
Instant claim 1 and patent claim 9 are both drawn to an AAV vector comprising a nucleic acid molecule encoding a modified glucose-6-phosphatase-.alpha. (G6Pase-.alpha.), wherein the modified G6Pase-.alpha. comprises a serine to cysteine substitution at amino acid 298 of human G6Pase-.alpha. (SEQ ID NO: 2).
Instant claim 9 and patent claim 10 recite wherein the AAV vector is an AAV8 vector.
Instant claim 8 and patent claim 11 recite the AAV vector comprising nucleotides 17-4819 of SEQ ID NO: 4 or nucleotides 17-4819 of SEQ ID NO: 5.
Thus, the instant and patent claims have identical scope.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 2-7 and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, and 5-9 of U.S. Patent No. 10,415,044. Although the claims at issue are not identical, they are not patentably distinct from each other because instant and patent claims have overlapping, non-mutationally exclusive scope.
Regarding instant claim 2,  patent claim 2 teaches an isolated nucleic acid molecule encoding a modified glucose-6-phosphatase-.alpha. (G6Pase-.alpha.), wherein the modified G6Pase-.alpha. comprises a serine to cysteine substitution at amino acid 298 of human G6Pase-.alpha. (SEQ ID NO: 2), wherein the amino acid sequence of the modified G6Pase-.alpha. comprises or consists of SEQ ID NO: 8.  Patent claim 2 does not teach that the nucleic acid is comprised in a rAAV as claimed.  However, at the time of the patent claim 2, rAAV were commonly used as a means to deliver nucleic acids to be expressed in a cell.  As such, it would have been obvious to an artisan of ordinary skill at the time of the patent, that one could includes the sequence of patent claims to into an AAV to predictably arrive at the limitations of instant claim 2.  Thus, instant claim 2 is an obvious variant of patent claim 2.  
Regarding instant claim 3, patent claim 3 teaches the nucleic acid comprising the nucleotide sequence of SEQ ID NO: 6 or SEQ ID NO: 7.  As such, instant claim 3 is an obvious variant of patent claim 3 for reasons discussed above.
Regarding instant claim 4, patent claim 5 teaches a vector comprising the nucleic acid is operably linked to a promoter.  As such, instant claim 4 is an obvious variant of patent claim 5 for reasons discussed above.

Regarding instant claim 6, patent claim 7 specifies the G6PC promoter comprises nucleotides 182-3045 of SEQ ID NO: 4 or nucleotides 182-3045 of SEQ ID NO: 5.  As such, instant claim 6 is an obvious variant of patent claim 7 for reasons discussed above.
Regarding instant claim 7, patent claim 8 specifies nucleotides 182-4441 of SEQ ID NO: 4 or nucleotides 182-4441 of SEQ ID NO: 5.  As such, instant claim 7 is an obvious variant of patent claim 8 for reasons discussed above.
Regarding instant claim 10, patent claim 9 teaches the rAAV as claimed in instant claim 10. Patent claim 9 does not teach that the rAAV is comprised in a composition further comprising a pharmaceutically acceptable carrier.  However, at the time of the patent placing rAAV vector for cell delivery or gene therapy into a pharmaceutically acceptable carrier was well established in the prior art.  As such, instant claim 10 is an obvious variant of patent claim 9.
Regarding instant claim 11, patent claim 9 teaches the composition comprising the rAAV in a pharmaceutically acceptable carrier as discussed above.  Further, means of formulating such a composition for systemic administration were also well established in the art at the time of the patent.  As such, instant claim 11 is also an obvious variant of patent claim 9.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632